Citation Nr: 1412524	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a sleep disorder or insomnia. 

2. Entitlement to service connection for residuals of a left foot stab wound with scar. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2013 a Travel Board hearing was held at the RO that was chaired by the undersigned acting Veterans Law Judge. A transcript of the hearing has been placed in the Veteran's Virtual VA claims file. The file was held open 60 days pending receipt of additional evidence indicated at the hearing. To date this evidence was not forthcoming. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but a remand is required here to ensure there is a complete record upon which to decide the claims on appeal. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

There are different ways of showing entitlement to service connection - direct, presumptive and secondary. When deciding a claim for service connection, the Board must consider all potential bases of entitlement - so all three when expressly raised or otherwise suggested by the record. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded. See Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008). 

Direct service connection requires: (1) proof of current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b) (2013). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Court (CAVC) has indicated that the factor of relationship of current disability to service establishes a low threshold and requires only that the evidence "indicates" there "may" be a nexus or link between the current disability or symptoms and a Veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but that is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate the current disability may be associated with service). 

At the October 2013 Travel Board hearing, the Veteran testified that during service while training and climbing a pole, he sustained an injury to his left foot when a "gaff" pierced his left boot. He stated that he received treatment for the left foot puncture wound during service, and that it continues to bother him with tenderness and swelling. At the hearing the Veteran also testified that he has a high pitched sound in his left ear, tinnitus, that impairs his ability to sleep. He stated that he was awakened often and his sleep was delayed. The Veteran stated that he believed that his service-connected tinnitus disorder impaired his sleep. 82359

The Veteran's service records are absent for complaints, findings or diagnoses referable to a sleep disorder with insomnia or a left foot injury resulting in a stab wound scar. However, the Board finds that the Veteran's lay testimony is evidence that is capable of lay observation and sufficiently suggestive of the relationship between his claimed left foot injury as well as for a sleep disorder related to his service connected tinnitus. 

This case presents a medical question that cannot be answered by the Board and that is not addressed by the existing evidence of record. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Specifically, this question concerns the relationship, if any, between the Veteran's claimed left foot injury and his active military service and, the relationship between his claimed sleep impairment and his service-connected tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). The existing evidence of record does not provide the foundational basis necessary to adjudicate the claims of entitlement to service connection a sleep disorder or insomnia, and residuals of a left foot stab wound with scar. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board resultantly is left to obtain this necessary medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination with an appropriately qualified examiner to determine the etiology of the Veteran's claimed sleep disorder or insomnia. The examiner is requested to opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's claimed sleep disorder or insomnia, if any, is proximately due to, the result of, or has been chronically (meaning permanently) aggravated by his service-connected tinnitus. 

All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. 

In providing responses to the questions posed, the examiner must remain mindful of the different standards of proof. The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

2. The Veteran should be afforded an appropriate VA examination with an appropriately qualified examiner to determine the etiology of the Veteran's claimed residuals of a left foot stab wound with scar. The examiner is requested to opine as to the likelihood (very likely, as likely as not, or unlikely) that his claimed residuals of a left foot stab wound with scar, if any, is related to his active military service. 

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review. Please send the claims folder to the examiner for review in conjunction with the examination.

In providing responses to the question posed, the examiner must remain mindful of the different standards of proof. The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant symptoms or other disability while in service, or continually since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses. The examiner therefore must specifically address the Veteran's claims that these claimed disabilities date back to his military service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3. Then readjudicate these claims in light of the additional evidence. If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


